[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Taking into consideration the permanency of the plaintiff's pain and suffering, her sensitivity to the weather that affects her breathing, the curtailment of her family life and her agreed life expectancy of 37.88 years, the amount of the verdict does not shock the conscience or sense of justice. The verdict clearly falls within the bounds of what reasonable people could consider fair and just compensation and does not compel the conclusion that the jury was influenced by partiality, prejudice, mistake or corruption. The motion for remittitur is denied.
Camp v. Booth, 160 Conn. 10, 12-13
Tomczuk v. Alvarez, 184 Conn. 182, 187
Campbell v. Gould, 194 Conn. 35, 43
Lester H. Aaronson State Trial Referee CT Page 4026